Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31, 2021 has been considered by the examiner.

      Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
-Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

				      Allowable Subject Matter
Claims 1-15 allowed if Applicant traverses the above formal matters.
The following is Examiner’s statement on the reasons for allowance:

Applicant is claiming a brightness compensation method for a display panel.  First, an aging grayscale is applied to a monochrome pixel of each of n test display panels and then m test grayscales are applied to the monochrome pixels.  During a period of time, the aging grayscale of the monochrome pixel is illuminated while each of the m test grayscales is periodically illuminated, and a test display brightness of the monochrome pixel of each of the n test display panels is obtained periodically.  Next, a brightness-time characteristic of the monochrome pixel of each of the n test display panels is obtained based on the m test grayscales.  Lastly, the actual display brightness of the monochrome pixel of a target display panel is compensated using the brightness-time characteristic.  

The following references are the closest to Applicant’s invention:

-Odawara, US 2010/0259527, is cited to teach a display device in which a test current is applied to the display in order to detect a characteristic of the driving transistor; and
-Kim, US 2015/0379967, is cited to teach a display panel that receives a first test data and second test data from a test-data generating unit.

Regarding Claim 1, neither Lai, Odawara, Kim, nor the remaining prior art, either alone or in combination, teaches a display brightness compensation method, comprising: 
setting an aging grayscale of a monochrome pixel of each of n test display panels; setting m test grayscales of the monochrome pixel of each of the n test display panels; during a time period, illuminating the aging grayscale of the monochrome pixel of each of the n test display panels, periodically illuminating each test grayscale of the m test grayscales of the monochrome pixel of each of the n test display panels, and periodically obtaining a test display brightness of the monochrome pixel of each of the n test display panels at the test grayscale at the aging grayscale;
calculating a brightness-time characteristic of the monochrome pixel of each of the n test display panels at each of the m test grayscales at the aging grayscale; and
compensating an actual display brightness of a monochrome pixel of a target display panel at a current display moment based on the brightness-time characteristic, wherein both m and n are positive integers greater than or equal to 2, and the monochrome pixels of any two of the n test display panels have different aging grayscales.



Regarding Claim 14, neither Lai, Odawara, Kim, nor the remaining prior art, either alone or in combination, teaches a display brightness compensation system, comprising: 
n test display panels; a target display panel; an optical device; and 
a host computer,
wherein each test display panel of the n test display panels is configured to set an aging grayscale of a monochrome pixel of the test display panel;
the host computer is configured to set m test grayscales of the monochrome pixel of each of the n test display panels;
each test display panel of the n test display panels is configured to illuminate the aging grayscale of the monochromatic pixel during a time period, and to periodically illuminate each test grayscale of the m test grayscales of the monochrome pixel of each of the n test display panels, and the optical device is configured to periodically obtain a test display brightness of the monochrome pixel of each of the n test display panels at the test grayscale at the aging grayscale;
the host computer is configured to calculate a brightness-time characteristic of the monochrome pixel of each of the n test display panels at each of the m test grayscales at the aging grayscale; and

the target display panel is configured to compensate an actual display brightness of a monochrome pixel of the target display panel at a current display moment based on the brightness-time characteristic,
wherein both m and n are positive integers greater than or equal to 2, and the monochrome pixels of any two of the n test display panels have different aging grayscales.

Claim 15 is allowed because it depends on claim 14. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        June 13, 2021